Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (01/10/2022) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Acknowledgements

3.       Upon new entry, claims (1 -20) remain pending for examination, of which the sixth (6) parallel running Independent claims on record (1, 12, 13, 18, 19 and 20) were amended. Claim (2) was cancelled. 

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

               Notice of Allowance

3.	In view of the new amendments provided, and persuasive arguments presented, the Examiner undersigned considers that the application has been now placed in conditions for allowance, and therefore a Notice of Allowance on claims (1, 3 -20) appears below;

 Reasons for Allowance

4.	The following is the Examiners statement of reasons for allowance:

4.1.	The sixth (6) parallel running Independent claims (1, 12, 13, 18, 19 and 20) and the correspondent dependencies are drawn to - a transmission apparatus and method of the same, comprising a particular blur control technique, by determining a set of weighting coefficients, on a frame-to-frame basis, to be inserted in the SEI container layer of the video stream; further comprising:
generated from combining a current frame and at least one neighboring frame during the blurring control process;
wherein the at least one neighboring frame includes only past frames; and 
wherein the weighting coefficients for the at least one neighboring frame include a negative coefficient;
wherein the high-frame- rate moving image data includes moving image data having a frame rate of 120 Hz, 240 Hz, or 480 Hz.  

4.2.	The particularities of this blur control and encapsulation technique as recite in the sixth (6) parallel running independent claims, combined with the rest of the feature-steps from the associated dependencies, have no analogous in the art, at the time the invention was made/filed, and is/are therefore is considered a novelty.

4.3.	The below group of Prior art (PA) on record (see Section 5) fails to fairly disclose and/or suggest the above described blur control technique as now claimed. 

4.4.	For at least above arguments, Examiner is believed that the latest presented list of claims is/are constructed in such manner, to be in condition for allowance. 

4.5.	Dependent claims further limit the corresponded independent claims, and are also considered allowable.

Prior Art Citations

5.     The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

5.1.	Patent documentation:

US 5,454,051 A		Smith; et al.		H04N19/86; H04N19/527; H04N19/126; 
US 7,373,013 B2		Anderson; et al.	H04N5/213; G06T5/002; 
US 8,063,920 B2		De Haan; et al.	G09G3/20;
US 10,904,592 B2		Tsukagoshi; et al.	H04N21/85406; H04N21/440281; 
US 2011/0081132		Iwata; et al.		H04N5/213; H04N5/93; 

5.2.	Non-Patent Literature:

_ Temporal video filtering and exposure control for motion blur; Stengel; - 2014. 
_ USPTO library query for NPL; April-2022. 

      CONCLUSIONS

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can be normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from Patent Application Information Retrieval (PAIR) system. Status information for published Applic. may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.